Citation Nr: 1411294	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, anxiety disorder, and depression.

2.  Entitlement to service connection for a foot disorder to include skin rash.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a right arm disorder, to include as secondary to a right hand disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to September 1974 and January 1976 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  While the RO adjudicated the PTSD, anxiety and depression claims separately, the Board has combined the issues as reflected on the first page of this decision for the sake of clarity.  The Board also has added schizophrenia based on the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran did not include his foot claim on his VA Form 9; but he did submit testimony regarding this matter and it was agreed at the beginning of the hearing that the issues on appeal included the foot claim.  Although the Veteran did not submit a formal substantive appeal regarding his service connection claim for a foot disorder, he has communicated that he wanted to continue his appeal.  Thus, the requirement that he file a formal substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45   (2009) (holding that 38 U.S.C. § 7105(d) (3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety disorder.  He primarily relates his psychiatric disability to an event in service where he was involved in an altercation with a fellow service member in December 1976.  He also recalls a training exercise that resulted in the deaths of fellow service members.  The Veteran underwent a VA examination in December 2010.  At that time the examiner determined that the Veteran had schizophrenia but that this pre-existed service and was therefore not related to service.  Even though the examiner determined that the Veteran's schizophrenia pre-existed service, the examiner did not address whether this disability was aggravated in service.  For this reason the case must be remanded for a supplemental opinion.

The Veteran also testified regarding outstanding records from the Fayetteville Police Department, which he felt would help substantiate his claim.  He was given a period of 30 days to submit these records, but did not do so.  He should be given another opportunity to submit the records on remand.

The Veteran also seeks service connection for disabilities of the right arm and knees.  He relates his knee disabilities to the altercation in service in December 1976, which is noted in the service treatment records, though no injury to the knees is reported.  The right arm disability the Veteran contends is related to surgery that he had on his right hand; he also indicates that he injured his right arm during physical training in service.  The Veteran underwent a VA examination to address the arm and hand disabilities in July 2010; however, the examiner did not comment on the etiology of any right arm disability.  Therefore, another examination is warranted to address any right arm disability.  The Veteran has not been afforded an examination concerning any disabilities of the knees.  As the service treatment records document a December 1976 event in which the Veteran was injured during a fight, and the Veteran is competent to report that he injured his knees and has had recurrent symptoms in his knees since that injury, a VA examination is warranted to address this claim, as well.

Similarly, the Veteran should be afforded VA examinations addressing the etiology of any disabilities of the stomach and skin disorder on the feet.  The Veteran has stated that he was treated at the Hines VAMC since right after service for his stomach disorder; however, the Hines VAMC has responded that they only have records starting from 1987, which demonstrate a diagnosis of duodenal ulcer.  As the Veteran has submitted competent statements and testimony regarding symptoms concerning his stomach since his military service, however, a medical opinion should be provided to address whether any present stomach disorders are related to military service.  The Veteran also is competent to relate skin symptoms on his foot.  Thus, he should be afforded a VA examination addressing his foot claim, as well.

Finally the Veteran's representative testified that he was receiving ongoing treatment for his claimed disabilities at the VAMC in Minneapolis.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Minneapolis addressing disabilities of the stomach, feet, right arm, and knees, as well as psychiatric treatment.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning the claims.

2.  Ask the Veteran to sign the proper release form for VA to make reasonable efforts to obtain copies of police records from the Fayetteville Police Department from December 1976.  If the Veteran complies, make reasonable efforts to obtain these records and notify the Veteran of any unsuccessful attempts.

3.  Thereafter, return the Veteran's claims file to the examiner who performed the December 2010 VA psychiatric examination.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by a psychiatrist or psychologist to ascertain the origins or etiology of any present psychiatric disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

The examiner should note that the Veteran's altercation in December 1976 and his other reported stressor of witnessing fellow service members killed during a training exercise. 

After review of the claims file please provide an opinion on the following: 

(a)  Whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a pre-existing psychiatric disability prior to service.  If so, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service, the preexisting psychiatric disability was not aggravated by service.  

(b)  If the examiner determines that there is no clear and unmistakable evidence of a pre-existing psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present psychiatric disorder had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including the reported altercation in December 1976 or claimed stressor of fellow service members being killed during a training exercise.  

In providing these opinions, the examiner should acknowledge any statements regarding a continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The Veteran should be afforded a VA skin examination to determine the nature and etiology of any current skin disorder of the feet.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiner should review the entire record and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder of the feet had its clinical onset during active service, or are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's testimony regarding chronic symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The Veteran should be afforded a VA gastrointestinal examination to determine the nature and etiology of any current stomach disorder.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiner should review the entire record and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current stomach disorder had its clinical onset during active service, or are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's testimony regarding chronic symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  The Veteran should be afforded the appropriate examination to determine the nature and etiology of any current right arm and/or knee disorder.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiner should review the entire record and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right arm and/or knee disorder had its clinical onset during active service, or are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's testimony regarding chronic symptomatology since service.  

If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current right arm disorder was caused by his right hand disability (including right hand surgery in service).

If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current right arm disability was aggravated by his right hand disability (including right hand surgery in service). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


